COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Elbar Investments, Inc. V. Garden Oaks Maintenance Organization

Appellate case number:    01-14-00447-CV

Trial court case number: 2011-67560

Trial court:              269th District Court of Harris County

Date motion filed:        6/17/2016

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Huddle


Date: August 2, 2016